       Case 1:20-cv-01835-PGG-GWG Document 31 Filed 01/18/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
KETANYA R. BURKE,
                                                               :

                          Plaintiff,                          :    ORDER

                 -against-                                    :
                                                                   20 Civ. 1835 (PGG) (GWG)
HON. JUDGE ELENOR REID-CHERRY; CITY                           :
OF NEW YORK, N.Y.,
                                                               :
                           Defendants.
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        The defendants filed motions to dismiss in this case on November 9 and 10, 2020. See
Reid-Cherry Notice of Motion to Dismiss, dated November 9, 2020 (Docket #19); City of New
York Notice of Motion to Dismiss, dated November 10, 2020 (Docket #24). Pursuant to Local
Civil Rule 6.1(b), and as explained in both defendants’ notices, plaintiff was required to file any
opposition to defendants’ motions by November 23, 2020, and November 24, 2020. No timely
filing was made.

     On December 10, 2020, the Court issued an order sua sponte extending the deadline until
December 31, 2020 (Docket # 30). The Order contained the following language:

        Plaintiff is warned that if she fails to file opposition papers by December 31,
        2020, her complaint may be dismissed with prejudice for failure to prosecute
        pursuant to Fed. R. Civ. P. 41(b).

Notwithstanding this statement, plaintiff failed to file any opposition papers.

        Accordingly, plaintiff is hereby ORDERED to file a letter on or before February 5, 2021,
stating whether she intends to pursue this matter and whether she seeks an extension to respond
to the motions to dismiss. If she seeks such an extension, she shall provide reasons therefor.

        Plaintiff is warned that if she fails to file the letter required by this Order by February 5,
2021, her complaint may be dismissed with prejudice for failure to prosecute pursuant to Fed. R.
Civ. P. 41(b

      Plaintiff may file the letter by email by sending it in pdf form to
Temporary_Pro_Se_Filing@nysd.uscourts.gov. In the alternative, it may be mailed to Pro Se
Docketing, 500 Pearl Street, New York, NY 10007

        The Court notes that the Pro Se Intake Unit at the United States Courthouse, 40 Centre
Street, Room 105, New York, New York ((212) 805-0175) may be of assistance to the plaintiff
in connection with court procedures.
    Case 1:20-cv-01835-PGG-GWG Document 31 Filed 01/18/21 Page 2 of 2


      The Clerk is requested to mail a copy of this Order to plaintiff.

      SO ORDERED.

Dated: New York, New York
       January 18, 2021




                                                2
